Title: To George Washington from Thomas McKean, 14 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     (Private)
                     Sir,
                     Philadelphia October 14th 1781. 8 oClock P.M.
                  
                  My two last letters must, I know from your opinion of my character, have spread the wings of your expectation.  My intelligence was true; the enclosed copies of two original letters from Sir Henry Clinton to Lord Cornwallis, which I have in cyphers; and which have been faithfully decyphered by Mr Lovell (whose key I had the honor to forward to you about a fort night ago) more than prove the fact.
                  I shall make no comment on the letters of Sir Henry, lest I should wade beyond my depth, but I rest assured you will excuse what I think it a duty to add.  From comparing all my secret informations together, I firmly believe the British Admiral has now twenty nine ships of the line, and a very respectable number of Frigates; which, with ten fire-Ships, have probably sailed yesterday for the Chesapeake, having on board between five & six thousand Land forces.  As to the three additional ships, they are supposed to have come from the west Indies, and are said to have arrived the beginning of last week.  Sir Henry expected to be ready to sail on the 5th instant, I am greatly deceived if he sailed before Friday, for I have had faith ful Friends to my self, as well as to the cause, who left the Sea-coast yesterday, some distance, ‘tis true, from the Hook to the South ward, who know nothing of it; and if he had sailed before Friday, I believe they would have known it—These are the Gentlemen who brought me Sir Henry’s dispatches.  Among the letters (all being carefully inclosed in lead) I have found some, that will enable me to prevent some men of Sussex County in the State I have the honor to represent, from doing us much mischief, and perhaps they may enable me to make further discoveries: they have little relation to your immediate concerns, and therefore I shall not trouble you with the contents; except that intelligence is intended to be conveyed to & from Lord Cornwallis by way of the Tanjier Islands in the Chesapeake near the Eastern shore.  I never heard of them before, and not having time to satisfy my self where they lie, must refer it to your enquiry.
                  It is far from my thoughts to intermeddle in the operations of the campaign, but I know you will pardon me for suggesting to Major General Heath, that after Sir Henry Clinton sails, it is my opinion there will not be above thousand land forces left in New-York and its environs, of whom there cannot be above a thousand Regulars, and that therefore it may be adviseable for him to be in readiness to attack it, if he should be so directed by you.  Should you, Sir, think this practicable, or adviseable, there will, in less than a fortnight after I shall have information of it, be five thousand militia to co-operate with him.
                  The use that may be made of the three large smoaks, if you shall have succeeded against Lord Cornwallis, will readily suggest itself to you, and if not, the knowledge of it may prove advantageous.  I am, Sir, with the most perfect esteem, Your Excellency’s Most obedient Servant
                  
                     Thos M:Kean
                  
               